Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. 
In response to Examiner’s communication on 2/17/2022, Applicant Request for Continuation Examination on 5/17/2022. Amended Claim 1, 3, 8. Cancelled 2, 7, and 9-19. 


Claims 1, 3-6, 8, 20 are pending in this application and have been examined.	


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered. 




	
Response to Amendment
Applicant's amendments to claims 1, 3, 8 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action.

Applicant's amendments to claims 1, 3, 8 are sufficient to overcome the prior art rejections set forth in the previous action. The prior art rejections are hereby withdrawn. 
 



Response to Arguments – 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “... the set of amended is similar to the previous pending claim set, additional claim elements have been added that provide specific and tangible limitations. When these limitations are considered with the remaining elements of Claim 1, the claimed subject matter becomes limited to a specific use having practical effects, which impose the type of meaningful limitations that argue against the claim being directed toward a judicial exception....even if these claims were still judged to recite an abstract idea, the specific limitations cited above make plain that Claim 1 should be considered as eligible because each integrates the idea into a practical application. Applicant further submits that this type of claimed subject matter-i.e., decision support, in general and providing a hiring recommendation as a specific output-has consistently been recognized as eligible subject matter...” Examiner respectfully disagrees.

Examiner notes, while Applicant’s amendments furthers prosecution, under the broadest reasonable interpretation of the claims, the abstract elements can be interpreted to be humans using pen and paper to manage human contact center agent behaviors using mathematical concepts when analyzing under Step 2A Prong 1. And when analyzed under Step 2A Prong2, the additional elements are performing extra solution activities such as data gathering and data output thus does not integrate the abstract idea into a practical application. 

However, Examiner invites the Applicant to schedule an interview at the Applicant’s convivence to discuss clarifying amendments to expedite the prosecution of the present application. 




Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recite,
“A method for predicting performance for a contact center via ..., the method comprising: 
invoking, by a ..., a simulated interaction between a contact center ... and an end user, wherein the simulated interaction comprises a simulated call between the end user and a voice processor of the contact center, the voice processor being configured with a script for conducting the simulated call, wherein the invoking the simulated interaction includes ...; 
recording, by the ..., the simulated interaction; 
automatically analyzing, by the ..., the recorded simulated interaction for identifying attributes associated with the simulated interaction, wherein the attributes comprise at least an adherence of the end user to the script invoked for the simulated interaction, and wherein the automatically analyzing includes speech analytics that comprises: 
transcribing audio speech of the simulated call into text; 
deriving keywords from the script; and 
determining presence of keywords in the text transcribed from the simulated call; 
building, by the ..., a hiring ... model, wherein the building the hiring ... model comprises: 
monitoring performance of contact center agents of the contact center and gathering performance scores relating to the performance of the contact center agents; 
invoking other occurrences of the simulated interaction with respective ones of the contact center agents and obtaining attribute scores for the contact center agents based on the other occurrences of the simulated interaction; 
correlating the attribute scores with the performance scores for the contact center agents, and training the hiring ... model based on the correlation;  
providing, by the ..., the identified attributes to the hiring ... model; 
predicting, by the ..., a performance score based on providing the identified attributes to the hiring ... model; 
monitoring, by the ..., a criteria of the contact center; 
dynamically adjusting, by the ..., a threshold based on the monitored criteria; 
comparing, by the ..., the predicted performance score against the threshold score; and 
outputting, by the ..., a recommendation based on the comparing, the recommendation related to a hiring of the end user by the contact center, wherein: 
the criteria of the contact center comprises a terminating of a plurality of contact center agents; 
the threshold is dynamically adjusted to be an average of the performance scores of the terminated plurality of contact center agents.”

Analyzing under Step 2A, Prong 1:
The limitations regarding, …invoking, by a ..., a simulated interaction between a contact center ... and an end user, wherein the simulated interaction comprises a simulated call between the end user and a voice processor of the contact center, the voice processor being configured with a script for conducting the simulated call, wherein the invoking the simulated interaction includes ...; recording, by the ..., the simulated interaction; automatically analyzing, by the ..., the recorded simulated interaction for identifying attributes associated with the simulated interaction, wherein the attributes comprise at least an adherence of the end user to the script invoked for the simulated interaction, and wherein the automatically analyzing includes speech analytics that comprises: transcribing audio speech of the simulated call into text; deriving keywords from the script; and determining presence of keywords in the text transcribed from the simulated call; building, by the ..., a hiring ... model, wherein the building the hiring ... model comprises: monitoring performance of contact center agents of the contact center and gathering performance scores relating to the performance of the contact center agents; invoking other occurrences of the simulated interaction with respective ones of the contact center agents and obtaining attribute scores for the contact center agents based on the other occurrences of the simulated interaction; correlating the attribute scores with the performance scores for the contact center agents, and training the hiring ... model based on the correlation;  providing, by the ..., the identified attributes to the hiring ... model; predicting, by the ..., a performance score based on providing the identified attributes to the hiring ... model; monitoring, by the ..., a criteria of the contact center; dynamically adjusting, by the ..., a threshold based on the monitored criteria; comparing, by the ..., the predicted performance score against the threshold score; and outputting, by the ..., a recommendation based on the comparing, the recommendation related to a hiring of the end user by the contact center, wherein: the criteria of the contact center comprises a terminating of a plurality of contact center agents; the threshold is dynamically adjusted to be an average of the performance scores of the terminated plurality of contact center agents…, under the broadest reasonable interpretation, may be interpreted to include a human using their mind and a human using pen and paper to, invoking, by a ..., a simulated interaction between a contact center ... and an end user, wherein the simulated interaction comprises a simulated call between the end user and a voice processor of the contact center, the voice processor being configured with a script for conducting the simulated call, wherein the invoking the simulated interaction includes ...; recording, by the ..., the simulated interaction; automatically analyzing, by the ..., the recorded simulated interaction for identifying attributes associated with the simulated interaction, wherein the attributes comprise at least an adherence of the end user to the script invoked for the simulated interaction, and wherein the automatically analyzing includes speech analytics that comprises: transcribing audio speech of the simulated call into text; deriving keywords from the script; and determining presence of keywords in the text transcribed from the simulated call; building, by the ..., a hiring ... model, wherein the building the hiring ... model comprises: monitoring performance of contact center agents of the contact center and gathering performance scores relating to the performance of the contact center agents; invoking other occurrences of the simulated interaction with respective ones of the contact center agents and obtaining attribute scores for the contact center agents based on the other occurrences of the simulated interaction; correlating the attribute scores with the performance scores for the contact center agents, and training the hiring ... model based on the correlation;  providing, by the ..., the identified attributes to the hiring ... model; predicting, by the ..., a performance score based on providing the identified attributes to the hiring ... model; monitoring, by the ..., a criteria of the contact center; dynamically adjusting, by the ..., a threshold based on the monitored criteria; comparing, by the ..., the predicted performance score against the threshold score; and outputting, by the ..., a recommendation based on the comparing, the recommendation related to a hiring of the end user by the contact center, wherein: the criteria of the contact center comprises a terminating of a plurality of contact center agents; the threshold is dynamically adjusted to be an average of the performance scores of the terminated plurality of contact center agents… ; therefore, the claims are directed to a mental process. 

Further, invoking, by a ..., a simulated interaction between a contact center ... and an end user, wherein the simulated interaction comprises a simulated call between the end user and a voice processor of the contact center, the voice processor being configured with a script for conducting the simulated call, wherein the invoking the simulated interaction includes ...; recording, by the ..., the simulated interaction; automatically analyzing, by the ..., the recorded simulated interaction for identifying attributes associated with the simulated interaction, wherein the attributes comprise at least an adherence of the end user to the script invoked for the simulated interaction, and wherein the automatically analyzing includes speech analytics that comprises: transcribing audio speech of the simulated call into text; deriving keywords from the script; and determining presence of keywords in the text transcribed from the simulated call; building, by the ..., a hiring ... model, wherein the building the hiring ... model comprises: monitoring performance of contact center agents of the contact center and gathering performance scores relating to the performance of the contact center agents; invoking other occurrences of the simulated interaction with respective ones of the contact center agents and obtaining attribute scores for the contact center agents based on the other occurrences of the simulated interaction; correlating the attribute scores with the performance scores for the contact center agents, and training the hiring ... model based on the correlation;  providing, by the ..., the identified attributes to the hiring ... model; predicting, by the ..., a performance score based on providing the identified attributes to the hiring ... model; monitoring, by the ..., a criteria of the contact center; dynamically adjusting, by the ..., a threshold based on the monitored criteria; comparing, by the ..., the predicted performance score against the threshold score; and outputting, by the ..., a recommendation based on the comparing, the recommendation related to a hiring of the end user by the contact center, wherein: the criteria of the contact center comprises a terminating of a plurality of contact center agents; the threshold is dynamically adjusted to be an average of the performance scores of the terminated plurality of contact center agents…, under the broadest reasonable interpretation, may be human contact center resource managing, hiring and interviewing human end users candidate agents based on human prediction, therefore it is managing personal behavior or relationships or interactions between people, Moreover, hiring human for jobs, under the broadest reasonable interpretation, is fundamental economic practice and commercial or legal interactions. Thus, the claims are directed to certain methods of organizing human activity. 

Even further, the limitation regarding, ... building, by the ..., a hiring ... model, wherein the building the hiring ... model comprises: monitoring performance of contact center agents of the contact center and gathering performance scores relating to the performance of the contact center agents; ... correlating the attribute scores with the performance scores for the contact center agents, and training the hiring ... model based on the correlation;  providing, by the ..., the identified attributes to the hiring ... model; predicting, by the ..., a performance score based on providing the identified attributes to the hiring ... model; monitoring, by the ..., a criteria of the contact center; dynamically adjusting, by the ..., a threshold based on the monitored criteria; comparing, by the ..., the predicted performance score against the threshold score; and outputting, by the ..., a recommendation based on the comparing, the recommendation related to a hiring of the end user by the contact center, wherein: the criteria of the contact center comprises a terminating of a plurality of contact center agents; the threshold is dynamically adjusted to be an average of the performance scores of the terminated plurality of contact center agents, are directed to mathematical concepts.

Accordingly, the claims are directed to a mental process, certain methods of organizing human activities, mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1: machine learning, processor, server, establishing a telephony connection between the contact center server and a communication device of the end user
Claim 20: electronic message

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, invoking, ..., an interaction, recording, ..., the interaction…, monitoring..., building, by the ..., a hiring ... model ..., determining presence of keywords...  outputting, ..., a recommendation, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – invoking, ..., an interaction, recording, ..., the interaction…, monitoring..., building, by the ..., a hiring ... model ..., determining presence of keywords..., data output – outputting, ..., a recommendation….


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least:
 [0029]  A voice processor 108 is configured to take the recorded call from the media server 106 and associate the recording to the candidate 102. In one embodiment, the voice processor 108 retrieves metadata associated with the call recording (e.g. time, date, script ID, candidate ID (or dial number), and the like), and associates the retrieved metadata to information about the candidate (e.g. name), and provides the association to a synchronization server 110. The call recording and the associated data may also be stored in, for example, the data storage device 118. 
[0030]  In one embodiment, the synchronization server 110 is configured to provide the call recording to an analysis server 112 for conducting speech and sentiment analysis of the call. For example, the analysis may include analysis of the emotions of the candidate while handling the call, clarity of the speech of the candidate, and/or adherence by the candidate to the script that is used for the simulation. The analysis may be conducted via speech and sentiment analytics tools as is conventional in the art. For example, a third party product such as Vokaturi may be used for sentiment analysis. Google's speech-to- text software may be used for speech analytics and transcription
[0031]  In one embodiment, the synchronization server 110 forwards the analysis data to a scorer module 114 for predicting a performance score for the candidate. In one embodiment, the scorer module 114 is configured to train a machine learning model (hereinafter referred to as a hiring model), and use the trained model for making the prediction. The predictions may be based on a machine learning algorithm, such as one of various known regression or backpropagation algorithms. 
[0036]  In some embodiments, the model may correspond to a neural network or a  deep neural network (a deep neural network being a neural network that has more than one hidden layer, for use with deep learning techniques), and the training of the neural network may involve using the training data and an algorithm, such as a back propagation algorithm. The neural network may further include a set of weights for connections between the neurons of a trained neural network. 
[0059]  According to one example embodiment, the contact center system 1160 manages resources (e.g. personnel, computers, and telecommunication equipment) to enable delivery of services via telephone or other communication mechanisms. Such services may vary depending on the type of contact center, and may range from customer service to help desk, emergency response, telemarketing, order taking, and the like. 
[0060]  Customers, potential customers, or other end users (collectively referred to as the customers 12) desiring to receive services from the contact center may initiate inbound communications (e.g., telephony calls) to the contact center via their end user devices 1108a-1108c (collectively referenced as 1108). Each of the end user devices 1108 may be a communication device conventional in the art, such as, for example, a telephone, wireless phone, smart phone, personal computer, electronic tablet, and/or the like. Users operating the end user devices 1108 may initiate, manage, and respond to telephone calls, emails, chats, text messaging, web-browsing sessions, and other multi- media transactions. 
[0065] the system further includes an interactive media response (IMR) server 1122, which may also be referred to as a self-help system, virtual assistant, or the like. In one embodiment, the IMR server 1122 takes the form of the media server 106 and/or voice processor 108 of FIG. 1. The IMR server 1122 may also be similar to an interactive voice response (IVR) server, except that the IMR server 1122 is not restricted to voice, but may cover a variety of media channels including voice. Taking voice as an example, however, the IMR server 1122 may be configured with an IMR script for querying customers on their needs.
[0069] The agent device 1130 may also include a computer for communicating with one or more servers of the contact center and performing data processing associated with contact center operations, and for interfacing with customers via voice and other multimedia communication mechanisms. 
[0078] each of the various servers, controllers, switches, gateways, engines, and/or modules (collectively referred to as servers) in the afore- described figures is a process or thread, running on one or more processors, in one or more computing devices 1500 (e.g., FIG. 6A, FIG. 6B), executing computer program instructions and interacting with other system components for performing the various functionalities described herein. The computer program instructions are stored in a memory which may be implemented in a computing device using a standard memory device, such as, for example, a random access memory (RAM). The computer program instructions may also be stored in other non-transitory computer readable media such as, for example, a CD-ROM, flash drive, or the like. Also, a person of skill in the art should recognize that a computing device may be implemented via firmware (e.g. an application- specific integrated circuit), hardware, or a combination of software, firmware, and hardware. A person of skill in the art should also recognize that the functionality of various computing devices may be combined or integrated into a single computing device, or the functionality of a particular computing device may be distributed across one or more other computing devices without departing from the scope of the exemplary embodiments of the present invention. A server may be a software module, which may also simply be referred to as a module. The set of modules in the contact center may include servers, and other modules. 
[0088]  The computing device 1500 may be any workstation, desktop computer, laptop or notebook computer, server machine, handheld computer, mobile telephone or other portable telecommunication device, media playing device, gaming system, mobile computing device, or any other type and/or form of computing, telecommunications or media device that is capable of communication and that has sufficient processor power and memory capacity to perform the operations described herein. In some embodiments, the computing device 1500 may have different processors, operating systems, and input devices consistent with the device. 
[0089]  In other embodiments the computing device 1500 is a mobile device, such as a Java-enabled cellular telephone or personal digital assistant (PDA), a smart phone, a digital audio player, or a portable media player. In some embodiments, the computing device 1500 comprises a combination of devices, such as a mobile phone combined with a digital audio player or portable media player.
[0096]  Although this invention has been described in certain specific embodiments, those skilled in the art will have no difficulty devising variations to the described embodiments which in no way depart from the scope and spirit of the present invention. For example, instead of routing of a single interaction to a single agent in a sequential manner, the embodiments could be extended to concurrent routing/assignment of multiple interactions to multiple agents. Furthermore, to those skilled in the various arts, the invention itself herein will suggest solutions to other tasks and adaptations for other applications

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1, 3-6, 8, 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Conclusion
Relevant prior art not relied upon:
Kosiba, US20050065837A1, A method of predicting expected performance of a processing center system is provided. The method includes receiving performance information from a performance monitoring system associated with the processing center system. A computer model of the processing center system is developed based on the performance information. The method further includes generating predictions based on the computer model, and analyzing the predictions to generate performance scenarios for the processing center system.

Barnes, US20070038505A1, Methods and systems for integrating functions of human capital resource management pursuant to workforce development and maintenance are provided. A plurality of modules may be provided, and those modules may, amongst other things, establish corporate goals and individual employee objectives; establish and maintain the workforce population (workforce analysis); define and maintain workforce position descriptions; compare, determine, and/or maintain compensations factors (e.g., base salary and bonuses); coordinate recruiting efforts; analyze and document employees' performances, and develop succession plains and training objectives.
	
Zuniga, US20040138903A1, An employment management tool has an employment management program. The employment management program has a notification component, an evaluation component, a form server and a process manager. A server is coupled to a data network and runs the employment management program. A database is coupled to the server.

Gupta US20190102741A1, Gaps in proficiencies may be identified within an enterprise. Understanding gaps in the existing workforce may help inform training, hiring, and firing decisions to ensure successful completion of the upcoming projects and deadlines. Using a multi-level model for each proficiency that accounts for enterprise needs as well as hiring, retraining, and the like, a relationship between proficiencies, projects, and employees over time may be generated as a multi-dimensional temporal model. The temporal model may be simulated to forecast gaps in proficiencies of the employed workforce. Recommendations regarding retraining, hiring, and termination can be made to help users remedy the deficiencies. Additionally, the proficiencies most valuable to the enterprise may be determined using a catalog of proficiencies to cluster the proficiencies into proficiency clusters for each job or job category and the proficiencies scored. Employees and candidates may be scored using the clusters to inform hiring, firing, and retraining decisions.

Manser, US20110131082A1, A computer system including a single, fully-integrated software program that allows an employer to assess employee performance for various jobs. The system includes a user interface having graphical inputs that allow a user to rate the quantitative and qualitative skills specific to a job. The system also allows the weighting of the quantitative and qualitative criteria based on job type and graphing such data against the market rate of such employee to determine the value of the employee to the organization. The system is available over a network and allows a user to compare the performance of one or multiple employees over a single period of time or over a longer period of time to track trends in employee performance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623